           Case 1:17-cv-01064-NYW Document 213 Filed 03/06/20 USDC Colorado Page 1 of 7
DocuSign Envelope ID: 8E5AD69A-3A21-4529-ABF5-3A74909FF800




                                           IN THE UNITED STATES DISTRICT COURT
                                           FOR THE DISTRICT OF COLORADO

            Civil Action No.: 17-cv-01064-NYW

            ANDREW PETERSON, on behalf of
            himself and all similarly situated persons,

                     Plaintiff,

            v.

            NELNET DIVERSIFIED SOLUTIONS, LLC,
            a Nebraska limited liability company

                    Defendant.
                  ______________________________________________________________________

                 PLAINTIFF6¶ MOTION TO STAY RESOLUTION OF TAXABLE COSTS ISSUE
                         PENDING TENTH CIRCUIT COURT OF APPEALS DECISION
                  ______________________________________________________________________

                     Plaintiff Andrew Peterson and the Opt-In Plaintiffs, through counsel, hereby request that

            this Court stay the taxation of costs issue pending the Tenth Circuit Court of Appeals resolution

            of the DSSHDORIWKH&RXUW¶V2UGHURQ'HIHQGDQW¶V motion for summary judgment [D.E. 189, 190]

            and in support thereof states as follows:

                     I.      Background

                     2Q$XJXVWWKH&RXUWJUDQWHG'HIHQGDQW¶VPRWLRQIRUVXPPDU\MXGJPHQW

            finding that the unpaid time that Plaintiffs worked was compensable but that Defendant was not

            liable for such time because two of three de minimis exception factors favored Defendant. D.E.

            189. Plaintiffs appealed that Order on September 16, 2019. D.E. 191. Defendant filed a

            Proposed Bill of Costs on September 17, 2019. After a hearing before the Clerk and further

            submissions to the Clerk, the Clerk awarded certain taxable costs to Defendant. D.E. 209.




                                                             1
           Case 1:17-cv-01064-NYW Document 213 Filed 03/06/20 USDC Colorado Page 2 of 7
DocuSign Envelope ID: 8E5AD69A-3A21-4529-ABF5-3A74909FF800




            3ODLQWLIIILOHGD0RWLRQWR5HYLHZ&OHUN¶V7D[DWLRQRI&RVWVRQ)HEUXDU\ '( DQG

            3ODLQWLII¶VUHSO\EULHILVGXHRQ0DUFK

                      Whether or not Defendant will be entitled to any taxable costs is contingent on a Tenth

            &LUFXLWGHFLVLRQLQ'HIHQGDQW¶VIDYRU$FFRUGLQJO\WKH&RXUWVKRXOGVWD\UHVROXWLRQRIWKH

            WD[DEOHFRVWLVVXHDQGDQ\IXUWKHUEULHILQJLQFRQQHFWLRQZLWK3ODLQWLII¶V0RWLRQWR5HYLHZ

            &OHUN¶V7D[DWLRQRI&RVWVXQWLODIWHUWKH7HQWK&LUFXLWLVVXHVLWV2UGHUUHVROYLQJ3ODLQWLIIV¶

            appeal.

                      II.    Argument

                      3XUVXDQWWR)HG5&LY3 G ³Whe district court judge is not required to resolve a

            PRWLRQIRUDWWRUQH\V¶ fees or costs before the appeal is completed´Chung v. Lamb, No. 14 Civ.

            03244, 2019 U.S. Dist. LEXIS 227950, at *3 (D. Colo. Apr. 30, 2019) (citing numerous cases);

            accord, e.g., Sunday’s Child, LLC v. Irongate Azrep BW LLC, No. 13 Civ. 00502, 2018 U.S.

            Dist. LEXIS 225149, at *4- '+DZ2FW  ³Because the Motion is predicated on an

            order that is currently on apSHDOWKH&RXUWDQGWKHSDUWLHV¶ interests would best be served by

            ZDLWLQJIRUWKH1LQWK&LUFXLW¶s decision before determining if DQGRUZKDWDPRXQWRIDWWRUQH\V¶

            feHVDQGFRVWVVKRXOGEHDZDUGHG´); Mhany Mgmt. Inc. v. Inc. Vill. of Garden City, 44 F. Supp.

            3d 283, 286-87 (E.D.N.Y. 2014) (deferring ruling on motioQIRUDWWRUQH\V¶ fees and costs until

            after Second Circuit rendered a decision); see FED. R. CIV. P. 54(d), adv. comm. note to 1993

            amendments ³If an appeal on the merits of the case is taken, the court may rule on the claim for

            fees, may defer its ruling on the motion, or may deny the motion without prejudice, directing

            under subdivision (d)(2)(B) a new period for filing after the appeal has been resolved.´ 

                      The Court should exercise its discretion and stay the resolution of the taxable cost issue

            until the Tenth Circuit resolves the appeal. The Court will save resources by not expending time



                                                                 2
           Case 1:17-cv-01064-NYW Document 213 Filed 03/06/20 USDC Colorado Page 3 of 7
DocuSign Envelope ID: 8E5AD69A-3A21-4529-ABF5-3A74909FF800




            to address the taxable cost issues now and avoid the risk that such time will be wasted if the

            DSSHDOUHVROYHVWKHPDWWHULQ3ODLQWLIIV¶IDYRU

                     A stay is also warranted because of a recent Tenth Circuit decision which addressed the

            de minimis issue and the Fair Labor Standards Act. Aguilar v. Mgmt. & Training Corp., 2020

            U.S. App. LEXIS 3339 (10th Cir. Feb. 4, 2020). In Aguilar, the Tenth Circuit discussed the two

            de minimis factors which this Court addressed in its summary judgment decision, finding in

            'HIHQGDQW¶VIDYRUThe Tenth Circuit held that the first de minimis IDFWRU WKH³the practical

            administrative difficulty of recording the additional time´ ZHLJKHGLQWKHHPSOR\HHV¶IDYRU

            EHFDXVHWKHHPSOR\HU³could reasonably estimate the time that it does not record´Id. at *29. In

            this case, NelnHW¶VH[SHUWDQDO\]HGSUHFLVHO\KRZORQJWKHXQSDLGERRWXSWLPHWRRNWRFRPSOHWH.

            D.E. 158 at 6-7. Plaintiffs argued, consistent with Aguilar, that Nelnet could reasonably

            estimate how much time it did not pay and pay the Plaintiffs for that time. D.E. 174 at 18. This

            Court found that it would be too practically difficult to record such time and Nelnet would need

            to change its timekeeping system to capture the unpaid time. D.E. 186 at 27. However, the

            Tenth Circuit has held that where an employer could reasonably estimate unpaid time (which

            Nelnet easily could have done here), this first de minimis factor favors the employees. Aguilar,

            2020 U.S. App. LEXIS 3339, at *29. Plaintiffs assert that, as in Aguilar, the Tenth Circuit will

            find that this first de minimis factor supports Plaintiffs.

                     The Tenth Circuit also addressed the other de minimis factor which this Court found to be

            LQ'HIHQGDQW¶VIDYRU± ³the aggreJDWHDPRXQWRIFRPSHQVDEOHWLPH´Id. at *30. This Court held

            that $30,000 in potential actual unpaid damages (not including liquidated damages) was a de

            minimis DPRXQWIRUWKH3ODLQWLIIV'(DW7KH7HQWK&LUFXLWKHOGWKDW³moderately sized

            claims aUHQRWDXWRPDWLFDOO\QHJOLJLEOH´DQGFLWHGDXWKRULW\³suggesting $1 per week for 50



                                                                 3
           Case 1:17-cv-01064-NYW Document 213 Filed 03/06/20 USDC Colorado Page 4 of 7
DocuSign Envelope ID: 8E5AD69A-3A21-4529-ABF5-3A74909FF800




            weeks would not be de minimis claim´Aguilar, 2020 U.S. App. LEXIS 3339, at *30-31 (citing

            Lindow v. United States, 738 F.2d 1057, 1063 (9th Cir. 1984)). Aguilar VXSSRUWV3ODLQWLIIV¶

            claims that the aggregate amount of compensable time is not de minimis and should have been

            paid.

                     For these reasons, Plaintiffs respectfully request that the Court stay the resolution of the

            taxable cost issue and direct any further proceedings as to taxable costs to occur after the Tenth

            &LUFXLWUHVROYHV3ODLQWLIIV¶DSSHDO

            Dated: March 6, 2020                              Respectfully submitted,


                                                              _s/Michael Palitz_ ________________
                                                             Michael Palitz
                                                             SHAVITZ LAW GROUP, P.A.
                                                             800 Third Ave., Suite 2800
                                                             New York, NY 10022
                                                             Tel: (800) 616-4000

                                                             Logan A. Pardell
                                                             Gregg I. Shavitz
                                                             Alan Quiles
                                                             Logan A. Pardell
                                                             SHAVITZ LAW GROUP, P.A.
                                                             951 Yamato Road, Suite 285
                                                             Boca Raton, FL 33431
                                                             Tel: (561) 447-8888

                                                             Brian D. Gonzales
                                                             THE LAW OFFICES OF BRIAN D.
                                                             GONZALES, PLLC
                                                             2580 East Harmony Road, Suite 201
                                                             Fort Collins, Colorado 80528
                                                             Tel: (970) 214-0562

                                                             Jon Rehm
                                                             Brody Ockander
                                                             REHM BENNETT LAW FIRM P.C., L.L.O
                                                             3701 Union Drive, #200
                                                             Lincoln, Nebraska 68516
                                                             Tel: (402) 420-1400

                                                               4
           Case 1:17-cv-01064-NYW Document 213 Filed 03/06/20 USDC Colorado Page 5 of 7
DocuSign Envelope ID: 8E5AD69A-3A21-4529-ABF5-3A74909FF800




                                                             Dustin T. Lujan
                                                             LUJAN LAW OFFICE
                                                             1603 Capitol Avenue, Suite 310 A559
                                                             Cheyenne, Wyoming 82001
                                                             Tel: (970) 999-4225

                                                             Attorneys for Plaintiff and the Collective




                                                             Approved By:
                                                             Jeffrey Peterson
                                                             (Application for appointment as estate
                                                             administrator RI3ODLQWLII$QGUHZ3HWHUVRQ¶VHVWDWH
                                                             pending)




                                                                5
           Case 1:17-cv-01064-NYW Document 213 Filed 03/06/20 USDC Colorado Page 6 of 7
DocuSign Envelope ID: 8E5AD69A-3A21-4529-ABF5-3A74909FF800




                                                 CERTIFICATE OF SERVICE

                         I hereby certify that on this 6th day of March 2020, a true and correct copy of the
                 foregoing PLAINTIFF6¶ MOTION TO STAY RESOLUTION OF TAXABLE COSTS
                 ISSUE PENDING TENTH CIRCUIT COURT OF APPEALS DECISION was served
                 electronically on the following:


                         Richard B. Benenson, Esq.
                         Martine T. Wells, Esq.
                         Anna-Liisa Mullis, Esq.
                         410 Seventeenth Street, Suite 2200
                         Denver, Colorado 80202
                         Phone: (303) 223-1100
                         Fax: (303) 223-1111
                         rbenenson@bhfs.com
                         mwells@bhfs.com
                         amullis@bhfs.com

                         Daniel Kaplan, Esq.
                         Charles Kaplan, Esq.
                         Perry, Guthery, Haase, & Gessford
                         233 South 13th Street, Suite 1400
                         Lincoln, Nebraska 68508
                         dkaplan@perrylawfirm.com
                         ckaplan@perrylawfirm.com

                                                             s/Michael Palitz
                                                             Michael Palitz




                                                                6
Case 1:17-cv-01064-NYW Document 213 Filed 03/06/20 USDC Colorado Page 7 of 7




                               CERTIFICATE OF CONFERRAL

         On March 5, 2020, I conferred with Defendant’s counsel by telephone about this motion

 and also sent a copy of this motion to Defendant’s counsel. Defendant’s counsel indicated that

 she would discuss the motion with her client. As of this filing, Defendant has not yet advised of

 its position.

 Dated: March 6, 2020                                s/Michael Palitz
                                                     Michael Palitz
